765 N.W.2d 328 (2009)
Sherif CUNMULAJ and Dawn Cunmulaj, Plaintiffs-Appellants,
v.
Kristen CHANEY and Harold Schott, Defendants-Appellees.
Sherif Cunmulaj and Dawn Cunmulaj, Plaintiffs-Appellants,
v.
Michigan State University, Defendant-Appellee.
Docket Nos. 138390, 138391. COA Nos. 282264, 282265.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the application for leave to appeal the February 12, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.